Citation Nr: 0024051	
Decision Date: 09/11/00    Archive Date: 09/21/00

DOCKET NO.  99-10 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for multiple 
sclerosis, currently rated 30 percent disabling.

2.  Entitlement to a total disability rating based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The veteran served on active duty from July 1982 to June 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by the 
Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


REMAND

Initially, the Board notes that the veteran's claims are 
found to be well-grounded under 38 U.S.C.A. § 5107(a) (West 
1991).  In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased evaluation.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The Ratings Schedule provides a minimum 
rating of 30 percent for multiple sclerosis.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8018 (1999).  However, like other 
neurological conditions it may also be rated in proportion to 
the impairment of motor, sensory, or mental function.  
Consideration is to be given to psychotic manifestations, 
complete or partial loss of use of one or more extremities, 
speech disturbances, impairment of vision, disturbances of 
gait, tremors, and visceral manifestations with reference to 
the appropriate bodily system of the schedule.  With partial 
loss of use of one or more extremities from neurological 
lesions, the rating is to be done by comparison to mild, 
moderate, severe, or complete paralysis of the peripheral 
nerves.  

In this case, the veteran is presently receiving the minimum 
schedular rating for multiple sclerosis.  He claims the 
disorder is more severely disabling and that he experiences 
flare-ups of symptoms, which affect his ability to maintain 
employment.  Although the veteran received a VA examination 
in June 1998, the examiner did not indicate the veteran's 
claims file had been reviewed and did not address matters 
related to a flare-up of symptomatology.  A March 1999 VA 
medical opinion noted the veteran's present symptoms included 
clumsiness, sensory loss, and fatigue towards the end of the 
day.  In this regard, the Board finds the case must be 
REMANDED to the RO for additional development.

VA has a duty to assist the veteran in the development of 
facts pertinent to his well-grounded claims, which includes 
obtaining an adequate VA examination.  38 U.S.C.A. § 5107(a); 
see also Littke v. Derwinski, 1 Vet. App. 90 (1990).  The 
fulfillment of the statutory duty to assist includes 
providing additional VA examinations by a specialist when 
recommended and conducting a thorough and contemporaneous 
medical examination which takes into account the records of 
prior medical treatment so that the disability evaluation 
will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

As the issue of entitlement to an increased rating for 
multiple sclerosis is remanded for addition development, it 
would be premature and prejudicial for the Board to consider 
the issue of entitlement to a total disability rating based 
upon individual unemployability at this time.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that all issues "inextricably intertwined" with the issue 
certified for appeal, should be identified and developed 
prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 
180 (1991).  

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1999).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his service-connected 
multiple sclerosis, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.

2.  The RO should schedule the veteran 
for a VA neurology examination in order 
to assess the current nature, severity, 
and characteristics of his service-
connected multiple sclerosis.  If 
possible, the examination should be 
scheduled when the veteran's disorder is 
most disabling.  Bowers v. Brown, 2 Vet. 
App. 675 (1992); Ardison v. Brown, 2 Vet. 
App. 405 (1994).  The claims folder and a 
copy of this remand must be made 
available to and reviewed by the examiner 
prior to the examination.  All necessary 
tests should be conducted and the 
examiner should review the results of any 
testing prior to completion of the 
report.  

The examiner should discuss any and all 
manifestations of the veteran's 
disability.  Specifically, the examiner 
is to determine whether, and to what 
extent, the disorder is manifested by 
psychotic manifestations, complete or 
partial loss of use of one or more 
extremities, speech disturbances, 
impairment of vision, disturbances of 
gait, tremors, and visceral 
symptomatology.  A discussion of the 
history of the disorder, including the 
frequency and extent of any flare-ups, 
should be detailed.  

The examiner is also requested to provide 
an opinion as to the veteran's present 
occupational impairment related to his 
service-connected disability.  The 
reasoning which forms the basis of the 
above opinions should be set forth.  All 
findings are to be recorded in a concise, 
legible manner and made part of the 
claims folder. 

3.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that the requested examination and 
required opinions are responsive to and 
in compliance with the directives of this 
remand and, if they are not, the RO 
should implement corrective procedures.

4.  After the development requested above 
has been completed to the extent 
possible, as well as any other 
development deemed necessary, the RO 
should review the record and re-
adjudicate the issues on appeal.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for the examination 
may result in the denial of the claim.  38 C.F.R. § 3.655 
(1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




